Exhibit 10.1.63

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

SERVICE ORDER AMENDMENT

This Service Order Amendment is submitted by Gogo LLC (“Customer”) to New Skies
Satellites B.V. (“SES”) and amends Service Order 104149-0000, entered into on
18 February 2016, as amended by Service Order 104149-0001, entered into on
11 October 2018, in accordance with the terms and conditions of the Master
Services Agreement between Customer and SES dated 17 August 2012, as amended by
Amendment No. 1 dated 30 November 2012 (the “MSA”). This Service Order Amendment
decreases Service on the Satellite to accommodate Customer’s exercise of its
[***] option set forth in Service Order 104149-0000. Concurrently, the Parties
are renewing Service Order 030215-0000, as amended, to modify the amount of
service on the SES-6 satellite.

All capitalized terms referenced but not otherwise defined in this Service Order
Amendment will have the meanings assigned to them in lease 104149-0000, as
amended. In the event of a conflict between the provisions of this Service Order
Amendment and the provisions of the lease 104149-0000, as amended, the
provisions of this Service Order Amendment will prevail.

Recitals

The parties desire to modify the Agreement in accordance with the terms set
forth below to decrease the Service on the SES-14 satellite by [***] and enter
into a new service order for [***] on the SES-6 satellite.

Terms of Amendment

 

  1)

Effective Date. The Effective Date of this Service Order Amendment is 1 May
2019.

 

  2)

Service Specifications. Section C (Service Specifications) is deleted and
replaced with the following:

 

  C.

Service Specifications.

[***]

Customer may not accelerate any Ramp Stages without the prior written approval
of SES.

Additional Service Specifications are contained in Attachment A to this Service
Order.

 

  3)

End Date. The End Date clause under Section D remains unchanged at 31 August
2028.

 

  4)

Attachment A.

The beam allocation under Table C (Minimum Initial Capacity) of Section III
(SES-14 HTS Beam Capacity Commitments) is replaced with the table set forth
below.

[***]

From and after the execution and delivery of this Service Order Amendment by the
Parties, this Service Order Amendment will constitute a valid, binding, and
enforceable amendment to lease 104149-0000, as amended. All terms and conditions
of lease 104149-0000, as amended, will, except as modified herein, apply and
remain in full force and effect.

 

   Customer initials:      UB      Issued: 8/17/2018    Page 1 of 2    SES
initials:      SG     



--------------------------------------------------------------------------------

Execution

IN WITNESS WHEREOF, this Service Order Amendment has been fully executed by
authorized representatives of the Parties as of the date of the last signature
hereto.

 

GOGO LLC     NEW SKIES SATELLITES B.V. By:  

/s/Tim Joyce

    By:  

/s/ Simon Gatty-Saunt

Name:   Tim Joyce     Name:   Simon Gatty-Saunt Title:   VP, RF/RAN Engineering
    Title:   Director Date:   May 9, 2019     Date:   13-05-2019       NEW SKIES
SATELLITES B.V.       By:  

/s/ Ulco Bouwsma

      Name:   Ulco Bouwsma       Title:   Proxyholder AI       Date:  
15-05-2019

 

   Customer initials:      UB      Issued: 8/17/2018    Page 2 of 2    SES
initials:      SG     